Title: To Thomas Jefferson from James Nicholson, 12 April 1804
From: Nicholson, James
To: Jefferson, Thomas


          
            Sir
            Greenwich Lane April 12th. 1804.
          
          Finding my health and constitution greatly impaired by long indisposition I am induced to beg leave to Resign the Office of Commissioner of Loans for the State of New York which you were so Kind as to confer on me.
          I am Sir with Sincere Respect and Gratitude your most Obedt. Servt.
          
            James Nicholson 
          
          
            I am informed by William Few that it is his intention to become a Candidate for said Office, and believing that his integrity and abilities are sufficiently Known I will only take the liberty of Adding that he is now a Member of the Legislature of this State and possesses the Public confidence and Respect—
          
        